Title: Robert Patterson to Thomas Jefferson, 13 January 1820
From: Patterson, Robert
To: Jefferson, Thomas


					
						Sir
						
							Mint of U. S.
							Jan’y 13, ’20
						
					
					In one of this morning’s papers, [The Aurora,] I observe the copy of a letter from you to Mr Neville of Pittsburgh “respecting the medals given by Congress to certain officers” .… Now, Sir, as on this subject I can communicate all the information which it is probable may be required, I beg leave to inform you—That while Mr Burr was vice President of the U. States, he brought to the Mint a pair of dies, for medals commemorative of General Gates’ capture of Burgoine; with which, at his request, Mr Eckfeldt, now chief coiner, struck & delivered to him, twelve silver, & a number of tin medals. The dies were left in the custody of Mr Eckfeldt. They are still in good preservation, & ready to be delivered to any person authorized to receive them.
					
						I have the honour to be, Sir, with the greatest esteem, your most obedt Servt
						
							Rt Patterson
						
					
				